Citation Nr: 1728172	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-06 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a vision disorder, other than decreased tear production, to include pinguecula, guttata, cataracts, lattice degeneration, and macular degeneration.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to July 30, 2010, to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and E.O.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to June 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Board remanded the matters on appeal in December 2010, May 2013, and September 2015 for additional procedural and evidentiary development.  

The Veteran and E. O. testified before a Veterans Law Judge (VLJ) sitting at the RO in Philadelphia during a Board hearing in July 2010.  A transcript of the hearing is included in the claims file. 

The Board advised the Veteran in January 2017 that the VLJ who presided over the July 2010 hearing was no longer employed with the Board, and that the Veteran is entitled to another hearing before a currently-active Member of the Board, if he so desired.  The Veteran indicated that he did not want another Board hearing for the matters on appeal in a February 2017 statement. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's current vision disorder, other than decreased tear production, is not caused by or otherwise etiologically related to his active duty service.    

2.  The Veteran did not meet the schedular rating criteria for entitlement to a TDIU prior to July 30, 2010; however, after affording him the benefit of the doubt, his service-connected disabilities prevented him from securing or following gainful employment since June 11, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a vision disorder, other than decreased tear production, to include pinguecula, guttata, cataracts, lattice degeneration, and macular degeneration, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

2.  The criteria for entitlement to a TDIU prior to July 30, 2010, to include on an extraschedular basis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In September 2015, the Board remanded these matters to associate with the claims file the Veteran's VA vocational rehabilitation folder, attain an addendum VA medical opinion for the eye claim, refer the Veteran's TDIU claim to the Director of Compensation Service for an extraschedular consideration, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Service Connection for a Vision Disorder, Other Than Decreased Tear Production

The Veteran asserts that his current bilateral eye disorders, to include pinguecula, guttata, cataracts, lattice degeneration, and macular degeneration were caused by his in-service injury to his eyes.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Initially, the Board notes that the Veteran has multiple vision diagnoses.  (The Veteran is already service connected for decreased tear production.)  A November 2010 VA optometry note showed the Veteran's diagnosis of macular degeneration in each eye and refractive error.  A May 2012 VA examiner diagnosed the Veteran with bilateral lattice degeneration.  Additionally, he was diagnosed with pinguecula, guttata, and cataracts in a July 2010 private treatment note.  Thus, the Veteran has a current disability and the first element of service-connection is met.  

The Veteran was also diagnosed with bilateral mixed astigmatism and presbyopia in several treatment records, including a May 2012 VA examination report.  However, refractive error of the eye disorders are not considered diseases or injuries for which service connection is available.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  VBA's Adjudication Manual defines "refractive errors" as conditions "due to anomalies in the shape and conformation of the eye structures, and generally of congenital or developmental origin."  M21-1 III.iv.4.B.1.d.  Specific examples include: astigmatism, myopia (nearsighted), hyperopia (farsighted), and presbyopia (due to aging).  Id.  Although, service connection may be granted for additional disability on top of underlying refractive error that results from a superimposed disease or injury during service, the evidence does not indicate that the Veteran has any superimposed disease or injury caused by his bilateral astigmatism, presbyopia, or refractive error.  See VAOPGCPREC 82-90 (July 18, 1990).  In the absence of a superimposed disease or injury, service connection may not be granted for refractive error of the eyes, as refractive error is not a disease or injury eligible for service connection.  Accordingly, the Board shall not analyze the Veteran's bilateral astigmatism, refractive error, and presbyopia below. 

Regarding the second element of service connection, the Veteran's service treatment records show that he indicated that he had vision in both eyes and wore eye glasses, and an evaluator noted that the Veteran's eyes were normal, in March 1983.   In December 1984, he complained of blurred vision at night and that sunlight hurt his eyes.  His symptoms included headaches, blurred vision, farsightedness, aching eyes, and photophobia.  The evaluator noted that the Veteran never wore glasses.  He was prescribed glasses and assessed with a mixed antistigmatism in his left eye.  During his February 1986 separation evaluation, the Veteran was noted to have normal eyes.  However, the Veteran testified during a July 2010 Board hearing that he injured his eyes when a stove exploded as he was attempting to light it during active service in 1979 or 1980.  He stated that he was taken to an Army field medical facility and treated for several days immediately following his in-service eye trauma.  He also contended that he has had a chronic bilateral eye disability since that time.  After affording the Veteran the benefit of the doubt, the second element of service connection is met as the Veteran incurred an injury to his eyes in service.  

Regarding the nexus element, the claims file contains many VA and private treatment records since August 1991 that document treatment for bilateral eye disorders; however, these records do not discuss the etiology of the Veteran's eye symptoms or their relationship to his active duty service.  

The Veteran filed a claim for service connection in June 2009.  A November 2009 VA optometry note showed that this was his first comprehensive eye evaluation, but that he was previously evaluated two years prior.  He denied any significant history of eye diseases or surgery, but noted that he had a foreign body removed from his right eye previously.  Private treatment records indicate that a foreign body was removed from his eye in June 2008.  

Following a physical examination, review of the Veteran's records, and consideration of his self-reported history and symptoms, a May 2012 VA examiner determined that the Veteran's complaints of headaches, blurred vision, and sunlight sensitivity in 1984 were caused by tear film insufficiency or a refractive error.  As noted above, the Veteran's decreased tear production is already service-connected and the Board shall not analyze these symptoms further in this decision.  

In a September 2014 VA addendum medical opinion, this examiner noted that the Veteran was competent to report his injuries and symptoms in service.  Nevertheless, she concluded that the Veteran's current pinguecula, guttata, and lattice degeneration are not etiologically related to or caused by any eye trauma or injury.  The examiner determined that these vision disorders were less likely than not related to the Veteran's in-service eye trauma.  Moreover, this examiner concluded in a March 2016 VA addendum medical opinion that the Veteran's current nuclear sclerotic cataracts, which were diagnosed in July 2015, are related to his aging.  She further concluded that it is less likely than not that this type of cataracts would develop due to eye trauma.  She also explained that it was less likely than not that the Veteran's current cataracts disorder was associated with his in-service eye injury because of the long period between the in-service injury, i.e., 1979 or 1980, and the development of the Veteran's cataracts in 2015.  

In light of the aforementioned evidence, the Board finds that the Veteran's current vision disorder, other than decreased tear production, is not caused by or otherwise etiologically related to his active duty service.  While the Board has considered the Veteran's statements attributing his current pinguecula, guttata, cataracts, lattice degeneration, and macular degeneration disorders to his in-service injury, the May 2012 VA examiner's opinions, in conjunction with the September 2014 and March 2016 VA addendum medical opinions, are entitled to significant probative weight because this medical professional explained the reasons for her conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the Board finds this examiner's findings and opinions to be probative evidence because of her expertise, training, education, proper support and rationale, and thorough review of the Veteran's self-reported history and records.  

While the Board acknowledges the Veteran's contentions, as well as those of his representative, that his current vision disorder is due to his active duty service, the Board determines that the conclusion that these symptoms are not etiologically related to his active duty service is more in keeping with the record as a whole because of the VA examiner's opinions and the fact that the claims file does not include any other competent evidence that attributes these symptoms to the Veteran's service.   

Therefore, as the preponderance of the evidence is against entitlement to service connection for a vision disorder, other than decreased tear production, to include pinguecula, guttata, cataracts, lattice degeneration, and macular degeneration, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

TDIU Prior to July 30, 2010

In a September 2015 decision, the Board granted a TDIU, effective July 30, 2010, as this was the date when the Veteran met the schedular criteria, but it remanded the matter on appeal for the Agency of Original Jurisdiction (AOJ) to refer the Veteran's claim of entitlement to a TDIU prior to July 30, 2010 to the Director of Compensation Service for an extraschedular consideration.  Thus, the Board shall only consider whether the Veteran was entitled to a TDIU prior to July 30, 2010 in this decision.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

During an April 23, 2009 telephone conversation, the Veteran indicated his intent to file for a claim for a TDIU, which has been memorialized in writing on a report of general information.  He filed a formal application for increased compensation based on unemployability (VA Form 21-8940) on June 11, 2009.  At the time of his informal claim for a TDIU in April 2009, the Veteran received VA compensation for lumbar spine degenerative disc disease (DDD) (rated as 20 percent disabling), ilioinguinal nerve entrapment syndrome (rated as 10 percent disabling), a left knee disability (rated as 10 percent disabling), a disability affecting multiple ribs on the left side (rated as 10 percent disabling), a surgical scar associated with the left inguinal hernia (rated as 10 percent disabling), hemorrhoids (rated as noncompensable (zero percent)), and residuals of a left inguinal herniorrhaphy (rated as noncompensable).  Additionally, he was granted service connection for dysthymic disorder, effective June 11, 2009, which was rated as 30 percent disabling.  Therefore, between April 23, 2009, and June 10, 2009, the combined evaluation of the Veteran's service-connected disabilities was 50 percent, and the combined evaluation of his service-connected disability between June 11, 2009, and July 29, 2010, was 60 percent.  Thus, the Veteran did not meet the criteria for establishing entitlement to a TDIU on a schedular basis at any time prior to July 30, 2010.  See 38 C.F.R. § 4.16(a).

Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth for schedular consideration of entitlement to a TDIU.  The rating board will include a full statement as to a veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award an extraschedular TDIU.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

The AOJ referred the Veteran's claim to the Director of Compensation Service in September 2016 and the Director denied the Veteran's claim in an October 2016 administrative decision.  

At the outset, after affording him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities prevented him from securing or following gainful employment since June 11, 2009.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment due to his service-connected disabilities, the Board must consider the Veteran's work history, education, and any special training.  Throughout the appeal, the Veteran has most consistently indicated that he has been unemployed since 1986, but he has also contended in statements to Social Security Administration (SSA) and to VA examiners that his unemployment began in 1994 or 2001.  He indicated in his June 2009 VA Form 21-8940 that he last worked full time in 1986, but other documents show that he was employed for nine months in 2001 and 2002.  He has endorsed a variety of manual labor and service jobs, including employment as a pizza maker, dishwasher, and forklift operator.  As noted in his June 2009 application, he attained a high school diploma and attempted to receive additional training through VA vocational rehabilitation services, but could not continue with vocational rehabilitation because of his physical, mental, and emotional disabilities.  

The Veteran has submitted numerous statements since the 1990s indicating that his depression, low back disability, and inguinal hernia interfered with his ability to work.  The claims file also includes two lay statements from the Veteran's friends in November 1999, which indicated that the Veteran experienced constant pain that interfered with his ability to work.

Additionally, the medical evidence contains several opinions concerning the Veteran's employability, including a June 1999 private physician's note that  indicated that the Veteran was unable to gain meaningful employment due to the chronic pain resulting from his ilioinguinal nerve entrapment.  Furthermore, March 2009, November 2009, September 2010, and March 2011 treatment records note that the Veteran was unemployed due to either one or a combination of his inguinal hernia or low back pain.  

Likewise, a November 2010 VA examination report noted that the Veteran's likelihood of obtaining meaningful employment was low due to his psychiatric disability.  While the medical professional did not state to what degree this occupational impairment was attributable to the Veteran's service-connected dysthymic disorder, as opposed to his nonservice-connected posttraumatic stress disorder (PTSD), if symptoms cannot be sufficiently distinguished between the service-connected disability and the nonservice-connected disorder, the symptoms are attributed in whole to the service-connected disability.  See 38 C.F.R. § 3.102; see also Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board attributes the Veteran's occupational impairment due to his overall psychiatric condition to his service-connected dysthymic disorder in November 2010.  

Similarly, SSA disability records include numerous references to the Veteran's inability to lift objects due to his service-connected low back disability and pain from his service-connected ilioinguinal nerve entrapment.  The record shows that the Veteran has been in receipt of SSA benefits since the early 1990s; however, these benefits were based on the Veteran's nonservice-connected psychiatric symptoms and disorders, such as PTSD and an anxiety disorder.  

While the claims file includes additional opinions regarding the impact of the Veteran's service-connected disabilities on his ability to work from medical professionals after the November 2010 VA examination report, these opinions discuss the Veteran's employability after the Veteran has been granted a TDIU.  Thus, the Board shall not analyze these opinions further.  

The Board has considered the opinions of the medical professionals; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Upon review of all lay and medical evidence, and after affording the Veteran the benefit of the doubt, the Board finds that the Veteran's level of disability, given his education, training, and experience, would render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities since June 11, 2009.  Van Hoose, 4 Vet. App. at 363.  The Veteran's high school education and his history of working almost entirely in either service or manual labor jobs indicates that he would not have been able to find substantially gainful employment in another profession or field prior to July 30, 2010.  His combined disability rating of 60 percent between June 11, 2009, and July 29, 2010, was based on his service-connected dysthymic, back, nerve, left knee, ribs, scar, hemorrhoids, residuals of a hernia surgery, and decreased tear production disabilities.  Based on the combined effects of these service-connected disabilities, as well as the Veteran's work history and education level, entitlement to TDIU is warranted since June 11, 2009.  

Nonetheless, a TDIU on an extraschedular basis is not warranted prior to June 11, 2009.  Specifically, the Veteran filed an informal claim for entitlement to a TDIU during a telephone conversation on April 23, 2009, which was noted in writing, and he filed a formal claim within one year of issuance of an application for TDIU.  See 38 U.S.C.A. §§ 1155, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400 (2016).  However, the record shows that the Veteran's dysthymic disorder has been service-connected since June 11, 2009.  Prior to this date, the Veteran's service-connected disabilities were only physical and the combined effects of these physical disabilities did not prevent him from securing or following gainful employment.  In fact, the Veteran asserted in his June 2009 VA Form 21-8940 that his mental and emotional, as well as physical, disabilities prevented him from continuing his vocational rehabilitation training.  Additionally, a September 2009 statement from the Veteran's previous employer, where the Veteran worked as a dishwasher, shows that he quit in April 2002 due to his psychiatric problems.  As the Veteran's psychiatric disorder was not service-connected prior to June 11, 2009, the evidence does not show that entitlement to a TDIU on an extraschedular is warranted prior to this date.  

Given these reasons, and after affording the Veteran the benefit of the doubt, TDIU on an extraschedular basis, effective June 11, 2009, but not earlier, is warranted; thus, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a vision disorder, other than decreased tear production, to include pinguecula, guttata, cataracts, lattice degeneration, and macular degeneration, is denied.  

A TDIU on an extraschedular basis, effective June 11, 2009, but not earlier, is granted.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


